HEDRICK, Chief Judge.
Plaintiff’s only argument on appeal is that the trial court erred in failing to grant plaintiff’s motion for a new trial due to the “inconsistent” verdict of the jury. Plaintiff does not contend that the trial court erred in submitting both issues to the jury, nor does it argue that the trial court erred in instructing the jury with regard to either issue or to the requirement that both issues be answered. In fact, plaintiff made no objection nor tendered any exception to the jury instructions given by the court.
Our courts have held on numerous occasions that when a jury’s answers to issues “are so contradictory as to invalidate the judgment, the practice of the court is to grant a new trial, or venire de novo, because of the evident confusion.” Palmer v. Jennette, 227 N.C. 377, 378, 42 S.E.2d 345, 347 (1947) (citations omitted); In re Will of Leonard, 71 N.C. App. 714, 719, 323 S.E.2d 377, 380 (1984). The verdict rendered in this case, however, clearly supports the judgment and reflects no confusion on the part of the jury.
Plaintiff’s argument is based upon the premise that the jury’s conclusion that plaintiff did not have superior record title to the disputed tract necessarily established defendants as the superior record title holders. With such record title, plaintiff contends defendants could not have adversely possessed the property. The jury’s response to the first issue, contrary to plaintiff’s contention, established only that plaintiff failed to carry its burden of proof with regard to its claim of record ownership. Our Supreme Court has stated that:
*103A failure of one of the parties to carry his burden of proof on the issue of title does not, ipso facto, entitle the adverse party to an adjudication that title to the disputed land is in him. . . . There are cases involving a disputed title to land in which neither party can carry the burden of proof.
Cutts v. Casey, 278 N.C. 390, 411-412, 180 S.E.2d 297, 307-308 (1971).
Further, plaintiffs argument implies that a party seeking to establish title by adverse possession must necessarily establish the identity of the record title holder. We find no such requirement in the law of this State. A claim of adverse possession is based upon an assertion of ownership rights as against all persons, not simply the record owner. See Newkirk v. Porter, 237 N.C. 115, 74 S.E.2d 235 (1953) and Carswell v. Carswell, 217 N.C. 40, 7 S.E.2d 58 (1940). In order to establish “open and notorious possession,” a claimant must show acts of possession of such a nature as to give notice of his claim of ownership to the “whole world." Price v. Tomrich Corp., 275 N.C. 385, 167 S.E.2d 766 (1969); McDaris v. “T” Corporation, 265 N.C. 298, 144 S.E.2d 59 (1965). The requirement that possession be “hostile” simply connotes that claimant asserts exclusive right to occupy the land. Brewer v. Brewer, 238 N.C. 607, 78 S.E.2d 719 (1954). Our Supreme Court has specifically rejected any requirement that the adverse possessor show a conscious intent to claim the land of another in order to establish “hostility.” Walls v. Grohman, 315 N.C. 239, 337 S.E.2d 556 (1985).
It was not, therefore, necessarily contradictory for the jury to find that plaintiff was not the record title holder of the contested portion of the property and find that defendants had properly acquired title to the tract by adverse possession. The trial court’s denial of plaintiffs motion for a new trial is not error.
No error.
Judges ARNOLD and WELLS concur.